DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 claims “wherein the LED is disposed on opposite surfaces of the light source PCB”.  This is indefinite because a single LED cannot be on two different surfaces at the same time.  The claim as written could be taken to mean that the LED is on the opposite surface to another LED, but it could also mean the LED is on the opposite surface to some other structure.  The examiner notes that no disclosed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 5-8, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2018/0194608 A1) in view of Oehninger (US 2007/0017376 A1) and Novelle et al. (US 2017/0349424 A1).
With respect to claim 1:	Jeon teaches “a liquid ejecting apparatus (10) comprising: a case (110); and a liquid ejector at least partially protruding from the case (200) and comprising: a first lifting cover (210) including a lifting gear (241); a second lifting cover (220) received inside the first lifting cover (see Fig. 7) and having an upper surface (surface facing 410), a lower surface (surface facing 280), a front surface (surface facing 290), and a side surface (surface facing 270), wherein (i) the upper surface, the lower surface, and the side surface extend from the case (see Fig. 2), (ii) the front surface and the side surface extend between the upper surface and the lower surface (see Fig. 2), and (iii) the lower surface is configured to be closer to a liquid receiving container than the upper surface (see Fig. 2); a liquid ejection nozzle disposed at an end of the second lifting cover (280) and configured to eject liquid into the liquid receiving container (see Fig. 2)”. 
Jeon does not specifically teach “a lifting motor coupled to the second lifting cover and engaged with a gear assembly”.
However, Oehninger teaches “a lifting motor (24) coupled to the second lifting cover (3) and engaged with a gear assembly (35)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the lifting motor of Oehninger in order to move the liquid ejection nozzle up and down to accommodate different sized liquid receiving containers (Oehninger paragraph 55).

However, Novelle teaches “a light source (61, 71) disposed in the second lifting cover (35) and configured to output light at the lower surface (47) or the side surface (38) of the second lifting cover”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the light sources of Novelle in order to illuminate working areas of the liquid ejecting apparatus (Novelle paragraph 25).
With respect to claim 2:	Jeon does not specifically teach “wherein the second lifting cover includes: an opening at the lower surface or the side surface; and a diffusion member made of a light-transmissive material and disposed at the opening”.
However, Novelle teaches “wherein the second lifting cover includes: an opening at the lower surface (47) or the side surface (36); and a diffusion member (80) made of a light-transmissive material (paragraph 39) and disposed at the opening (see Fig. 8)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the diffusion members of Novelle in order to illuminate working areas of the liquid ejecting apparatus (Novelle paragraph 25).
With respect to claim 5:	Jeon does not specifically teach “wherein the diffusion member comprises: a diffusion plate received in the second lifting cover and having a shape that corresponds to the front surface or the side surface of the second lifting 
However, Novelle teaches “wherein the diffusion member comprises: a diffusion plate (81) received in the second lifting cover and having a shape that corresponds to the front surface or the side surface of the second lifting cover (see Fig. 4); and a diffusion projection extending outward along a circumference of a first end (bottom) of the diffusion plate and exposed at the lower surface of the second lifting cover (see Fig. 8)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the diffusion members of Novelle in order to illuminate working areas of the liquid ejecting apparatus (Novelle paragraph 25).
With respect to claim 6:	Jeon does not specifically teach “wherein the diffusion member comprises: a step portion at a second end of the diffusion plate along an inner circumference of the diffusion plate, the second end opposite to the first end, wherein the light source is disposed such that at least a portion of the light source overlaps the step portion”.
However, Novelle teaches “wherein the diffusion member comprises: a step portion (see Fig. 7) at a second end of the diffusion plate (top) along an inner circumference of the diffusion plate (see Fig. 7), the second end opposite to the first end, wherein the light source is disposed such that at least a portion of the light source overlaps the step portion (see Fig. 8)”.

With respect to claim 7:	Jeon does not specifically teach “further comprising: a light source printed circuit board (PCB) disposed in the second lifting cover, wherein the light source includes a light emitting diode (LED) and is mounted on a first surface of the light source PCB”.
However, Novelle teaches “further comprising: a light source printed circuit board (unlabeled; see Fig. 7 and paragraph 35) disposed in the second lifting cover (see Fig. 7), wherein the light source includes a light emitting diode (paragraph 35) and is mounted on a first surface of the light source PCB (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the circuit boards of Novelle in order to power the light source (paragraphs 34-35).
With respect to claim 8:	Jeon does not specifically teach “wherein the LED is disposed on opposite surfaces of the light source PCB”.
However, Novelle teaches “wherein the LED is disposed on opposite surfaces of the light source PCB (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the circuit boards of Novelle in order to power the light source (paragraphs 34-35).

With respect to claim 11:	Jeon does not specifically teach “wherein the input device comprises a lifting input control, and wherein the liquid ejecting apparatus further comprises: a controller configured to move the liquid ejection nozzle by controlling the lifting motor based on an input via the lifting input control”.
However, Oehninger teaches “wherein the input device comprises a lifting input control (26), and wherein the liquid ejecting apparatus further comprises: a controller (Fig. 9) configured to move the liquid ejection nozzle by controlling the lifting motor based on an input via the lifting input control (paragraphs 53-55)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the lifting input control of Oehninger in order to move the liquid ejection nozzle up and down to accommodate different sized liquid receiving containers (Oehninger paragraph 55).
With respect to claim 12:	Jeon teaches “wherein the controller is configured to turn on the light source (paragraph 218)”.
Jeon does not specifically teach “based on the lifting motor operating”.
However, Oehninger teaches “wherein the controller is configured to turn on the light source (31 or 31a) based on the lifting motor operating (paragraph 63)”.

With respect to claim 13:	Jeon teaches “wherein the controller is configured to turn on the light source (paragraph 218)”.
Jeon does not specifically teach “until the second lifting cover moves from a first position and subsequently returns to the first position”.
However, Novelle and Oehninger together teaches “until the second lifting cover moves from a first position and subsequently returns to the first position”.
Novelle teaches turning on the light source while the liquid is being ejected into the receiving container and turning it off when done ejecting the liquid (Novelle paragraphs 33-34).  Oehninger teaches moving the lifting cover from the first position to a second position to eject the liquid and then moving it back to the first position when done ejecting the liquid (Oehninger paragraphs 63-64).  In combination this means that the controller would be configured to turn on the light source until the second lifting cover moves from a first position and subsequently returns to the first position, since this coincides to when the liquid receiving container is full and, according to Oehniger this is when the lifting cover returns to it’s first position (Oehninger paragraph 64) and according to Novelle this is when the lights are turned off (Novelle paragraph 34).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon by 
With respect to claim 15:	Jeon teaches “wherein the gear assembly comprises: a gear bracket coupled to the second lifting cover (230); and a gear rotatably mounted at the gear bracket (242) and engaged with the lifting gear (241)”.
Jeon does not specifically teach “wherein the gear rotates along the lifting gear based on operation of the lifting motor so that the second lifting cover moves with respect to the first lifting cover”.
However, Oehninger teaches “wherein the gear (25) rotates along the lifting gear (21) based on operation of the lifting motor (24) so that the second lifting cover moves with respect to the first lifting cover (paragraphs 52-55)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon with the lifting motor of Oehninger in order to move the liquid ejection nozzle up and down to accommodate different sized liquid receiving containers (Oehninger paragraph 55).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Oehninger and Novelle as applied to claims 1, 2 above, and further in view of Young et al. (US 5,463,877).

Jeon does not specifically teach “wherein the diffusion member is disposed around the liquid ejection nozzle”.
However, Young teaches “wherein the diffusion member (36) is disposed around the liquid ejection nozzle (38)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon by surrounding the liquid ejection nozzle with the diffusion member as taught by Young to allow users to see the liquid being dispensed from several different angles (Young column 1 lines 40-43).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Oehninger and Novelle as applied to claims 1, 2 above, and further in view of Bailey et al. (US 2017/0074474 A1).
With respect to claim 4:	Jeon in view of Oehninger and Novelle teaches “The liquid ejecting apparatus of claim 2 (see above)”.
Jeon does not specifically teach “wherein the diffusion member is made of a mixture of a transparent plastic and a diffusion pigment”.
However, Bailey teaches “wherein the diffusion member (135) is made of a mixture of a transparent plastic and a diffusion pigment (paragraph 97)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon by making .

Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Oehninger and Novelle as applied to claims 1, 7 above, and further in view of Kim et al. (US 2017/0153056 A1).
With respect to claim 9:	Jeon in view of Oehninger and Novelle teaches “The liquid ejecting apparatus of claim 7”.
Jeon does not specifically teach “wherein the light source includes a plurality of LEDs that output light of different colors”.
However, Kim teaches “wherein the light source (434) includes a plurality of LEDs (see Fig. 10) that output light of different colors (paragraph 115)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon by using multiple LEDs outputting different colors as taught by Kim in order to confirm a selection state of the liquid ejecting apparatus through use of the different colors (Kim paragraphs 115-116).
With respect to claim 14:	Jeon in view of Oehninger and Novelle teaches “The liquid ejecting apparatus of claim 1”.
Jeon does not specifically teach “further comprising: a rotator coupled to the case and rotatable, wherein the first and second lifting covers and the liquid ejection nozzle are rotated based on rotation of the rotator”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the liquid ejecting apparatus of Jeon by using the rotator of Kim in order to rotate the liquid ejection nozzle to a desired angle based on the installation state or environment of the liquid ejecting apparatus.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16:	The prior art of record does not teach or reasonably suggest a liquid ejecting apparatus comprising a gear assembly wherein the gear assembly comprises: a first gear engaged with the motor gear; a second gear coaxially disposed with the first gear; a third gear engaged with the second gear; and a fourth gear coaxially disposed with the third gear and engaged with the lifting gear”.
Jeon, considered the closest prior art, teaches a liquid ejecting apparatus having a gear assembly.  However, Jeon’s gear assembly consists of only a first gear engaged with the lifting gear, and provides no motivation to add a second, third, and fourth gear arranged as in the claim.

Claims 17-20 inherit the subject matter from claim 16.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875